Order entered December 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00861-CV

                         WILLIAM GARY STAPLETON, Appellant

                                                V.

                         STARFISH INVESTMENTS, LP, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-00558-2014

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant. Pursuant to 11 U.S.C. ' 362, further action in this cause

is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE